Citation Nr: 1128744	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  09-21 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Propriety of a November 1, 2009, reduction of an 80 percent rating for bilateral hearing loss.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 

3.  Entitlement to an effective date prior to November 1, 2009, for the grant of a 30 percent rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from October 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) from July 2009, April 2008, and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In July 2010, the Board remanded the appeal for additional evidentiary development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim for a TDIU and an earlier effective date for a 30 percent rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 2007 rating decision granted service connection for bilateral hearing loss and assigned it an 80 percent rating effective from July 2, 2007.

2.  A May 2008 decision proposed reducing the Veteran's rating for his bilateral hearing loss from 80 percent disabling to a noncompensable rating.  In a letter dated May 20, 2009, the RO notified the Veteran of the reason for this proposal.

3.  A July 2009 rating decision thereafter implemented the proposed reduction and assigned November 1, 2009, as the effective date for the noncompensable rating for the Veteran's bilateral hearing loss.  In a letter dated August 4, 2009, the RO notified the Veteran of the above decision.  

4.  The record shows that the 80 percent rating for the Veteran's bilateral hearing loss had been in effect for less than 5 years.  

5.  The preponderance of the competent and credible evidence does not show that at the time of the November 1, 2009, rating reduction the Veteran's bilateral hearing loss met the criteria for more than a noncompensable rating.


CONCLUSION OF LAW

The criteria for restoration of an 80 percent evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1, 4.2, 4.7, 4.85-4.86, Diagnostic Code 6100 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board notes that this appeal stems from disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the Board concludes that the VCAA does not apply to the claim decided herein.

However, even if the VCAA did apply to the current appeal, the Board finds that it has been satisfied because there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in May 2009 and August 2009 provided the Veteran with notice that fulfills both the regulatory notice requirements for a rating reduction found at 38 C.F.R. § 3.105 and the provisions of 38 U.S.C.A. § 5103(a).  Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, the Board remand, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent evidence including, in full compliance with the Board's July 2010 remand instructions, the revised audiograms that the February 2008 VA examiner said could be found in the "Audiogram Display in the Tools Menu."  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The record also shows that the Veteran was afforded a VA examination in February 2009, prior to the proposed rating reduction, that is adequate to adjudicate the claim because after a review of the record on appeal and conducting an examination of the claimant the examiner provided a medical opinion as to the severity of the Veteran's disability that allowed VA to rate his disability under all potentially relevant rating criteria.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.105; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The record shows that the Veteran is in receipt of Social Security Administration (SSA) benefits and records from the SSA are not found in the claims file.  Nonetheless, the Board finds that a remand to request these records is not required because it appear from the record that he is in receipt of SSA retirement benefits and not SSA disability benefits.  Moreover, because the propriety of a rating reduction looks only at the evidence that was of record at the time of the rating reduction and these records were not in the claims file at that time, the Board finds that no useful purpose would be served by further delaying the appeal as to this issue by attempting to obtain records that a not relevant to the rating reduction issue.  See 38 C.F.R. §§ 3.105, 3.344.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Restoration Claim

In July 2009, the RO reduced the disability evaluation assigned for the Veteran's service-connected hearing loss from 80 percent to a noncompensable evaluation.  The Veteran is appealing the reduction.  

Before an evaluation for a service-connected disability may be reduced or discontinued, the procedural requirements of 38 C.F.R. § 3.105(e) must be satisfied.  Specifically, 38 C.F.R. § 3.105(e) provides that a rating proposing the reduction or discontinuance must be prepared, setting forth all material facts and reasons for the action.  Additionally, the RO must advise the Veteran of the proposed rating reduction or discontinuance and afford 60 days in which to present additional evidence showing that compensation should be continued at the present evaluation level.  Id.  If such additional evidence is not received within the 60-day period, the RO is to take final rating action and the award is to be reduced or discontinued as set forth in the proposal.  Id.

In the present case, a May 2008 decision proposed reducing the Veteran's rating for his bilateral hearing loss from 80 percent disabling to a noncompensable rating.  In a letter dated May 20, 2009, the RO notified the Veteran of the reason for this proposal which communication included a copy of a May 2009 rating action.  The communication and attachment fully detailed the proposal to reduce the Veteran's disability evaluation and apprised him that he had 60 days to submit additional evidence to show that a reduction was not appropriate.  On July 31, 2009, the RO promulgated a rating action which reduced the 80 percent evaluation assigned for the bilateral hearing loss to a noncompensable evaluation, effective November 1, 2009.  In a letter dated August 4, 2009, the RO notified the Veteran of the above decision.  

Based on the foregoing, the Board concludes that the procedural requirements regarding proper notification of a proposed rating reduction, as outlined in 38 C.F.R. § 3.105(e), were satisfied here.  Therefore, the reduction ordered in the July 2009 rating decision is not deemed improper on the basis of deficient notice.   

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; See also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

In the current case, service connection was granted for bilateral hearing loss in November 2007 and an 80 percent evaluation was assigned effective July 2, 2007.  In May 2009, it was proposed that the evaluation for hearing loss be reduced.  In July 2009, the evaluation for the service-connected hearing loss was reduced to a non-compensable level, effective from November 1, 2009.  The Board finds the Veteran's 80 percent evaluation for hearing loss has not been in effect for five years or more and, therefore, finds that the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable.  

However, for other disabilities that are likely to improve, that is, disabilities for which a rating has been in effect for less than five years as is the current case, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

In considering the propriety of a reduction in this case, a review of the rules for establishing disability ratings is appropriate.  Specifically, 38 C.F.R. § 4.1 (2010) requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 (2010) provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Id; See also 38 C.F.R. §§ 4.2, 4.10 (2010).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  See Brown v. Brown, 5 Vet. App. at 421.

Disability ratings are determined by comparing symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's bilateral hearing loss.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, if an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the period from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In this regard, the Veteran's statements describing the symptoms of his service-connected bilateral hearing loss are deemed competent evidence to the extent of his perception of the symptoms.  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  While problems hearing can be observed by a lay person, even audiologists require the use of audiometric testing to determine the level of hearing impairment.  

In evaluating service-connected hearing impairment disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Bilateral hearing loss is evaluated under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent disabling, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry testing in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz per second.  

The Rating Schedule establishes eleven different auditory acuity levels, designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100.  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Moreover, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  

The pertinent evidence considered by the RO in November 2007 in granting service connection and assigning an 80 percent evaluation, effective from July 2, 2007, is contained in the report of a September 2007 VA examination.  At that time, pure tone thresholds, in decibels (dB), were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

65
75
75
90
LEFT

65
75
85
90

Speech audiometry revealed speech recognition ability of 40 percent in the right ear and of 24 percent in the left ear.  The average decibel loss for the right ear was 76.25 dB's and the average decibel loss for the left ear was 78.75 dB's.  When these test results are applied to Table VI, the results are IX for the right ear and XI in the left ear.  When IX for the right ear and XI for the left ear are combined under Table VII, the resulting evaluation is 80 percent.  While these audiological readings document the presence of exceptional patterns of hearing loss, application of 38 C.F.R. § 4.86 does not result in a higher disability evaluation.  

The evidentiary basis for the May 2009 RO rating decision proposing to reduce of the disability assigned for bilateral hearing loss from 80 to noncompensable is contained in the report of a February 2009 VA audiological evaluation.  At that time, pure tone thresholds, in decibels, were as follows: 




HERTZ




1000
2000
3000
4000
RIGHT

25
45
80
85
LEFT

25
40
75
75

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 82 percent in the left ear.  The average decibel loss for the right ear was 53.75 dB's and the average decibel loss for the left ear was 58.75 dB's.  When these test results are applied to Table VI, the results are II for the right ear and IV in the left ear.  When IX for the right ear and XI for the left ear are combined under Table VII, the resulting evaluation is noncompensable.  

Moreover, because the record during this time period does not show puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) as 55 decibels or more or puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, neither 38 C.F.R. § 4.86(a) or 38 C.F.R. § 4.86(b) are for application.

While a review of the record on appeal reveals other treatment records documenting the Veteran's complaints, diagnoses, or treatment for bilateral hearing loss, the Board also notes that none of these records show his hearing was worse than what was reported at the February 2009 VA audiological evaluation which formed the bases for his rating reduction.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Additionally, the Board has not overlooked the claims by the Veteran and his representative that the claimant's bilateral hearing loss continued to meet the criteria for an 80 percent rating at the time of the rating reduction.  In this regard, while the Veteran is credible to report on what he sees and feels and others are credible to report on what they can see, the Board finds more competent the opinion by the medical expert at the February 2009 VA examination regarding the severity of the claimant's adverse symptomatology, than any lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra. 

Given the above, the Board finds that there was competent medical evidence of record during the pertinent time period which documents that the Veteran's hearing was not, in fact, as disabling as indicated at the time of the November 2007 audiological examination.  Thus, based on this examination findings, present at the time of the May 2009 rating decision that proposed the reduction on appeal here, the reduction from 80 percent to noncompensable for the disability rating for bilateral hearing loss was consistent with the level of impairment as reflected by the competent evidence at that time.  In this regard, the Board notes that the evidence at that time also did not show that the Veteran's bilateral hearing loss met the criteria under 38 C.F.R. § 4.85 and/or 38 C.F.R. § 4.86(a), (b) so as to warrant a continued 80 percent rating at the time of the May 2009 rating decision.

The findings from this examination warranted a reduction in rating as proposed in the May 2009 rating decision, and as implemented in the July 2009 rating decision, to reduce the rating for the Veteran's bilateral hearing loss from 80 to noncompensable, effective November 1, 2009.  See 38 C.F.R. § 3.344(c).

In summary, the Board concludes that the reduction in disability rating from 80 to a noncompensable evaluation for bilateral hearing loss, effective November 1, 2009, was proper.  The record demonstrates that the procedural requirements for a reduction in rating have been met as specified under the provisions of 38 C.F.R. § 3.105(e).  The prescribed 60-day timeframe within which to submit additional evidence following the proposed reduction action was afforded to the Veteran.  The effective date of the reduction on November 1, 2009 came after the 60-day period following notice to the Veteran of the rating action proposing the reduction.

In light of the Veteran's contentions, the Board has considered restoring the 80 percent rating under other criteria, including extraschedular evaluation.  The potential application of various provisions of Title 38 of the Code of Federal Regulations have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. at 593, including the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  

In this regard, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  The rating criteria reasonable describe the disability attributable to the service-connected hearing loss.  

As to the second prong of Thun, the Board finds that there has been no convincing evidence presented by the Veteran that his service-connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  The Veteran retired from employment in 1997 based on age prior to the submission of his service connection claim for hearing loss.  The record is devoid of any evidence that the Veteran was hospitalized for treatment for hearing loss during the pertinent time period.  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Also see Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Restoration of an 80 percent rating for bilateral hearing loss is denied.


REMAND

As to the claim for a TDIU, the Board notes that a February 2009 VA examiner appears to have opined that the pain the Veteran is experiencing due to his service connected left wrist disability, rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5212 (2010), is likely to prohibit him from employment and most activities because the use of the left wrist is quite painful.  However, the Board notes that other evidence of record does not reflect this level of impairment in the left wrist and as such calls into question the credibility of the February 2009 VA examiner's opinion.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative). 

For example, numerous clinical records are associated with the claims file and they are uniformly silent as to complaints of, diagnosis of, or treatment for a left wrist disability.  See, for example, Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Other clinical records indicate that, when the Veteran was asked if he had any pain, the resulting score was 0 (most recent was November 2009).  In this regard, the Board finds it reasonable to believe that, if the Veteran's left wrist disability was as disabling as reported at the time of the February 2009 VA examination, there would have been other mention of problems with the wrist somewhere in the clinical records.  

Similarly, the Board notes that the Veteran submitted a 2009 statement from his employer where he worked from August 1972 to September 1997.  The Veteran had requested to be reemployed but reported he had a light duty restriction due to his back, as well as difficulties with his left arm and hearing trouble.  It was determined that the Veteran was not suitable for employment.  The light duty restriction from his back and the restricted use of this left arm were cited as the biggest barriers to employment.  The hearing restriction would be detrimental but not to the point where it would restrict his ability to perform some of the jobs available.  This evidence also indicates to the Board that the Veteran's left wrist disability does not rise to the level of impairment noted at the time of the February 2009 VA examination.  If, in fact, the left wrist was so disabling, this would have been cited as the sole reason for an inability to work.  

Likewise, a private psychiatric examination was conducted in August 2009.  The Veteran was found to have adjustment disorder with depression.  Axis III disabilities were noted as previous cardiac condition with appropriate surgery, severe hearing loss, profoundly severe tinnitus, sleep apnea, and diabetes mellitus type II.  However, there was no mention of any problems with the left wrist.  Again this tends to indicate to the Board that the left wrist disability is not as disabling as noted at the time of the 2009 VA general medical examination.  

Based on the above, the Board finds that a remand for a new VA examination is required to determine if the Veteran is unemployable due to service-connected disabilities that take into account all the evidence of record.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the statements found in the record regarding the Veteran receiving ongoing VA and private treatment for his many disabilities, while the appeal is in remand status any outstanding treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

As to the possible SSA discussed above, the Board notes that while it appears that these benefits have been granted based on the Veteran's age, this is not documented in the record.  Therefore, as the issue on appeal is being remanded anyway and because SSA disability record would be relevant to the claim for a TDIU, the Board finds that clarification should be obtained as to the nature of the benefits the Veteran is receiving from SSA and, if based on disability, his records should be obtained.  Id.

As to the claim for an effective date prior to November 1, 2009, for the grant of a 30 percent rating for bilateral hearing loss, in November 2010 the Veteran's representative filed a notice of disagreement as to the effective date assigned this 30 percent rating in the November 2010 rating decision.  No further action was taken by the RO.  Therefore, a remand for the issuance of a statement of the case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, these issues are REMANDED to the RO for the following actions:

1.  After obtaining all needed authorizations, the RO should obtain and associate with the claims file any of the Veteran's outstanding treatment records from all identified sources.  If any of the pertinent records are not available, or if the search for the records yields negative results, that fact should clearly be documented in the claims file and the claimant notified in writing.  As to any VA treatment records, efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  The RO should contact the SSA and ask it to provide clarification as to the nature of the Veteran's benefits.  If he receives SSA disability benefits, than the SSA should be asked to provide VA with copies of all of these records relied upon in granting him these benefits including its decision.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.

3.  After undertaking the above development to the extent possible, the RO should make arrangements for the Veteran to be afforded a VA examination by a medical doctor to determine whether he is unemployable as a result of his service-connected disabilities.  The claims file is to be provided for review in conjunction with the examination and a note should be made in the examination report verifying the review.  The examiner must be informed of all of the Veteran's recognized service-connected disabilities.  After a review of the record on appeal and an examination of the claimant, the examiner should provide an answer to the following question:

Is it at least as likely as not that the Veteran's service connected disorders or a service-connected disorder acting alone result in such impairment that he is precluded from securing and following a substantially gainful occupation?

Note 1:  If the examiner is unable to distinguish the adverse symptomatology attributable to the Veteran's service connected and his non service connected disabilities in providing the opinions about his employability, he must state so.

Note 2:  The examiner must also discuss and reconcile any conflicting medical evidence or medical opinions of record as well as discuss the February 2009 VA examiner's opinion regarding the impact his service connected left wrist disability has on his employability.

Note 3: The examiner must provide a comprehensive report including a complete rationale for the opinion and conclusion reached, citing the objective medical findings leading to the conclusion.  If the opinion cannot be provided without resort to speculation, the examiner should so state and should also indicate why the opinion cannot be provided without resort to speculation.  

Note 4:  In providing an answer to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

4.  The RO should then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the Veteran's claim.

5.  The RO will then readjudicate the Veteran's claim for a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the appeal is returned to the Board. 

6.  The RO should issue a statement of the case with respect to the claim for an effective date prior to November 1, 2009, for the grant of a 30 percent rating for bilateral hearing loss.  Only if the Veteran thereafter files a timely substantive appeal as to this issue should it be returned for review by the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


